DETAILED CORRESPONDENCE
This Office action is in response to the amendment filed February 28, 2022

The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as given in the previous OA is withdrawn in view of the amendment to claim 1.
Newly submitted claims 24 and 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims to the monomer and the photoresist and polymer are related to the intermediate-final product useful as an adhesive glue which would require an undue burden for consideration and search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24 and 25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-5 and 7-9, 18 -23 are rejected under 35 U.S.C. 103 as being unpatentable over AQAD et al (9,156,785) / (2012/0129108).
The claimed invention now recites the following:


    PNG
    media_image1.png
    817
    618
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    822
    611
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    774
    627
    media_image3.png
    Greyscale


AQAD et al discloses a photoresist composition wherein a monomer comprising a sulfonic acid generator is reported in column 10, line 54 – column 11, line 23 as shown here:

    PNG
    media_image4.png
    237
    413
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    393
    398
    media_image5.png
    Greyscale


The monomers (A) and (B) in AQAD et al which are derived from formula (II) as seen in paragraph [0020] discloses that the Z1 variable is a suitable base reactive group as seen here in paragraph [0028] wherein R1 is defined in paragraph [0020] shown below:


    PNG
    media_image6.png
    456
    409
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    444
    411
    media_image7.png
    Greyscale

The teaching renders the independent claims 1, 8 and 9 obvious over the prior art monomers when the variable Z1 is a base-reactive group having the R1 group as an C1 – C10 alkyl group meeting claims 1, 8 and 9 as recited, see below wherein the R1 group alkyl group can replace the equivalent Rf1, and continuing to meet the claims:

    PNG
    media_image8.png
    227
    408
    media_image8.png
    Greyscale

 (A) is interpreted to be a C2-C12 alkenyl group and the (B) is interpreted to be Z1 moiety is- -COOR1 --a substituted arylene group shown below or there is no optional moiety selected wherein the R group contains a partial moiety of C2-C12 alkenyl as recited by R in claims 1 and 8:
It would have been prima facie obvious to one of ordinary skill in the art of photoacid monomers in radiation sensitive composition to use a PAG as reported in column 10, line 54- column 11, line 23 having linkages groups wherein Z1 is base -reactive group such as –COOR1 –wherein R1 is C1 to C10 alkyl groups with the reasonable expectation of same or similar results for polymeric photoacid generators useful in photoresist compositions.
The rejection is repeated wherein the amended limitations continue to be met on the listed groups, such that the prior art continues to meet the claimed invention.
Claim 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
None of the prior art references of record disclose the claimed monomers of claim 10 or 11.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

				/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            					

J. Chu
March 15, 2022